UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_________________________________
                                  )
DIPESH V. CHAUHAN, et al.,        )
                                  )
                    Plaintiffs, )
                                 )
              v.                 ) Civil Action No. 10-491 (EGS)
                                 )
JANET NAPOLITANO, Secretary,      )
U.S. Dept. of Homeland            )
Security, et al.,                 )
                                  )
                 Defendants.     )
_________________________________)

                        MEMORANDUM OPINION

     Plaintiffs, husband and wife Dipesh V. Chauhan and Divya D.

Chauhan bring claims against the Secretary of the Department of

Homeland Security, the Attorney General of the United States, the

Director of the Federal Bureau of Investigation (“FBI”), the

Director of United States Citizenship and Immigration Services

(“USCIS”), the Director of USCIS’ Dallas Field Office, and the

Director of USCIS’ Atlanta District Office, alleging that they

have unreasonably delayed processing plaintiffs’ applications for

adjustment of their status.   Pending before the Court is

defendants’ motion to transfer venue to the United States

District Court for the Northern District of Texas (“Northern

District of Texas”).   Upon consideration of the motion, the

response and reply thereto, the applicable law, and the entire

record, the Court GRANTS defendants’ motion to transfer venue.
I.    BACKGROUND

      A.     Factual History

      Plaintiffs, Indian nationals, have at all times relevant

been residents of Irving, Texas.        Compl. ¶¶ 13-14.   On May 12,

2008, plaintiffs filed with the USCIS Form I-485 Applications for

Adjustment of Status (“I-485 applications”) to become lawful

permanent residents.    Compl. ¶¶ 28-29.      USCIS initially processed

plaintiffs’ I-485 applications at its Service Center in Missouri,

and then transferred plaintiffs’ applications to its Dallas Field

Office, located in Irving, Texas, for adjudication.         Compl. ¶ 31;

see also Defs.’ Mem. at Ex. 1, Declaration of Alma L. Montellano

(“Montellano Decl.”) ¶ 1.      Plaintiffs appeared at the Dallas

Field Office for biometrics appointments in June 2008.         Compl. ¶

32.   Plaintiffs also attended interviews at the Dallas Field

Office on February 9, 2009.     Compl. ¶ 33; Exs. L and M.

Plaintiffs have contacted the USCIS on multiple occasions

regarding the status of their applications.       They have spoken

with USCIS representatives by telephone and Mrs. Chauhan has met

with USCIS representatives in the Dallas Field office.         Compl. ¶¶

45-46.     Mrs. Chauhan alleges that during one of these meetings,

on December 11, 2009, she was told that plaintiffs’ files had

been transferred to USCIS’ Atlanta District Office for review,

and the Atlanta office would “then return the[] [files] to the

Dallas Office to make a final decision.”       Compl. Ex. B,

                                    2
Declaration of Divya Chauhan (“Divya Chauhan Decl.”) ¶ 12.c.

Plaintiffs have not yet received final decisions regarding their

applications.   Compl. ¶ 6.

      B.    Procedural History

      Plaintiffs filed suit in this Court on March 24, 2010

pursuant to the Mandamus Act, 28 U.S.C. § 1361, the Declaratory

Judgment Act, 28 U.S.C. § 2201, and the Administrative Procedure

Act, 5 U.S.C. § 702, to compel action on their I-485 applications

for adjustment of immigration status.   On June 4, 2010,

defendants filed a motion to transfer this case to the Northern

District of Texas and for an extension of time to respond to the

complaint until the Court rules on the motion to transfer venue.

On June 11, 2010, the Court stayed further proceedings in this

case pending resolution of defendants’ motion to transfer venue.

The parties completed briefing on the motion to transfer, and it

is now ripe for determination by the Court.

II.   STANDARD OF REVIEW

      The federal venue transfer statute, 28 U.S.C. § 1404(a),

provides that “[f]or the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil

action to any other district or division where it might have been

brought.”   28 U.S.C. § 1404(a).   The district court has

discretion to adjudicate motions to transfer according to an

“‘individualized case-by-case consideration of convenience and


                                   3
fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29

(1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).

The moving party bears the burden of establishing that transfer

of the action is proper.    See Devaughn v. Inphonic, Inc., 403 F.

Supp. 2d 68, 71 (D.D.C. 2005).

     Defendants must make two showings to justify transfer.

First, defendants must establish that the plaintiffs could have

brought suit in the proposed transferee district.    See id. at 71-

72; Trout Unlimited v. United States Dep’t of Agric., 944 F.

Supp. 13, 16 (D.D.C. 1996).   Second, defendants must demonstrate

that considerations of convenience and the interests of justice

weigh in favor of a transfer.    Devaughn, 403 F. Supp. 2d at 72;

Trout Unlimited, 944 F. Supp. at 16.    The Court may consider

materials outside the pleadings in considering a motion to

transfer.    See, e.g., Stearns v. McGuire, 512 F.2d 918, 933-34

(D.C. Cir. 1974).

III. DISCUSSION

     A.     Where the Case Could Have Been Brought

     Before the Court transfers an action to another venue, the

defendant must show that the plaintiff could have brought the

action in the proposed transferee district.    Devaughn, 403 F.

Supp. 2d at 72.   In an action brought against an officer of

employee of the United States or its agencies venue is proper in

any district where (1) a defendant resides; (2) a substantial


                                  4
part of the events or omissions giving rise to the claim

occurred; or (3) the plaintiff resides, if no real property is

involved in the action.   28 U.S.C. § 1391(e).

     The defendants argue and the plaintiffs do not contest that

plaintiffs could have brought this case in the Northern District

of Texas.   The director of USCIS’ Dallas Field Office, who has

been named as a defendant, resides in that district.      The

plaintiffs also reside in that district.    As set forth in Section

I.A., a substantial part of the events or omissions giving rise

to the claim occurred in the Dallas Field Office.    Finally, while

the plaintiffs’ files may have been transferred to UCSIS’ Atlanta

District Office at one point, their files are currently at the

Dallas Field Office, where it is undisputed that “a final

decision” on their I-485 applications will be made.    Compl. Ex.

B, Divya Chauhan Decl. ¶ 12.c; see also Montellano Decl. ¶ 2;

Supplemental Declaration of Alma Montellano (“Montellano Supp.

Decl.”) ¶ 6.   Accordingly, the Court concludes that venue is

proper in the Northern District of Texas.

     B.     The Balance of Private and Public Interests

     As this action could have been brought in the Northern

District of Texas, the Court must now determine whether equitable

factors support defendants’ requested transfer.    In determining

whether transfer is justified, the Court weighs a number of

private-interest and public-interest factors.     See Devaughn, 403


                                  5
F. Supp. 2d at 72.   In this case, these factors weigh in favor of

transfer to the Northern District of Texas.

          1.   Private Interest Factors

     The private interest factors that the Court considers

include: (1) the plaintiff’s choice of forum; (2) the

defendants’s choice of forum; (3) where the claim arose; (4) the

convenience of the parties; (5) the convenience of the witnesses;

and (6) the ease of access to proof.       See Montgomery v. STG

Int’l, Inc., 532 F. Supp. 2d 29, 32-33 (D.D.C. 2008).

     The first three factors weigh in favor of transfer.          While a

plaintiff’s choice of forum is typically accorded substantial

deference, such deference is weakened when a plaintiff chooses a

forum other than his home forum, or when most of the relevant

events occurred elsewhere.   See Southern Utah Wilderness Alliance

v. Norton, 315 F. Supp. 2d 82, 86 (D.D.C. 2004).       In this case,

both reasons to lessen deference apply.      Plaintiffs live in the

Northern District of Texas, and, as discussed above, the relevant

events giving rise to plaintiffs’ claims have occurred or will

occur there.

     Plaintiffs assert that their case should remain in this

District because the “unreasonable delay” in their case occurred

at “the headquarters of the FBI, located in Washington, D.C.,

through that office’s failure to timely complete name checks

and/or other background checks.”       Pls.’ Opp’n at 6.   This


                                   6
allegation cannot succeed as a matter of fact or of law.      First,

it has been factually refuted by the defendants.      Defendants have

provided two declarations from Alma L. Montellano, an Immigration

Services Officer for USCIS in its Dallas Field Office.      Ms.

Montellano provided unrebutted statements that applications for

adjustment of status require different “level[s] of review and

investigation from either the USCIS or other agencies for a

number of reasons,” Montellano Decl. ¶ 5; that investigations

into the plaintiffs’ applications are “ongoing”; Montellano Decl.

¶ 11; and, more importantly, that the FBI name checks for

plaintiffs were not the cause of the delay.      Indeed, the name

checks were completed by September 2008.       See Montellano Supp.

Decl. at ¶¶ 3-4.   Accordingly, as a factual matter, plaintiffs

have not demonstrated that the District of Columbia has

“meaningful ties” to their case.       S. Utah Wilderness Alliance,

315 F. Supp. 2d at 86.

     Second, even if the FBI had not timely completed plaintiffs’

name checks or other checks, it would not be sufficient to

support venue here.   It is well established that “mere

involvement on the part of federal agencies, or some federal

officials who are located in Washington D.C., is not

determinative of venue” when the ultimate governmental decision

will not occur in this district.       Aftab v. Gonzalez, 597 F. Supp.

2d 76, 82 (D.D.C. 2009) (internal quotation omitted) (collecting


                                   7
cases).   This is the situation in this case.   As set forth above,

plaintiffs’ applications are in the Dallas Field Office, where a

final decision will be made.    Moreover, the Director of the

Dallas Field Office “has reviewed the ongoing investigations”

regarding plaintiffs’ applications and placed the applications

“in abeyance pending the outcome of these investigations.”

Montellano Decl. ¶ 11.     The Court therefore concludes that the

final decisions regarding when to process plaintiffs’

applications and whether to ultimately approve them will be made

in the Northern District of Texas.

     Other judges on this Court have repeatedly held that the

FBI’s role of conducting name checks as part of processing

applications for naturalization is attenuated and insignificant

when compared to the role of the USCIS field office where the

applications are actually adjudicated, and thus does not support

venue in Washington D.C.     See, e.g., Aftab, 597 F. Supp. 2d at 82

(“[T]he FBI may affect the processing of [plaintiff’s]

application, but the FBI does not adjudicate applications and

generally provides a summary of available information to the

USCIS for its adjudicative process.” (internal quotations

omitted)); Abusadeh v. Chertoff, Case No. 06-2014, 2007 WL

2111036, at *7 (D.D.C. July 23, 2007) (“[T]hat the FBI, in

Washington, D.C., may play a role in the processing of

plaintiff’s application for naturalization does not alter the


                                   8
fact that the ultimate decision on plaintiff’s application for

naturalization - the sole decision challenged in plaintiff’s

complaint, will be made at the USCIS office in Houston, Texas.”);

Al-Ahmed v. Chertoff, 564 F. Supp. 2d 16, 19-20 (D.D.C. 2008)

(same).   This Court is persuaded by the multiplicity of decisions

by other judges on this Court which are directly on point.

Moreover, plaintiffs have cited no authority to the contrary.

The Court therefore finds plaintiffs’ choice of forum is entitled

to less deference, and that defendants’ choice of the Northern

District of Texas is much more closely connected with the claims

in plaintiffs’ complaint.1

     The final three private interest factors also favor the

Northern District of Texas.   Plaintiffs’ complaint seeks to

expedite a decision that will be made in the Dallas Field Office.

In addition, plaintiffs are located in the Northern District of

Texas; plaintiffs’ files are located in Northern District of

Texas; and the ultimate decisionmaker is located in Northern



     1
        Plaintiffs also argue against transfer to the Northern
District of Texas because their applications were sent to the
USCIS Atlanta District Office for review. Pls.’ Opp’n at 9. As
noted above, even if plaintiffs’ files were in Atlanta at some
point, they have been returned to Dallas. See Montellano Supp.
Decl. ¶ 6. More important, there has never been any dispute that
the final decision regarding their applications would be made in
the Dallas Field Office. See Divya Chauhan Decl. ¶ 12.c. And in
any event, as defendants correctly argue, the fact that
plaintiffs’ files were in Atlanta does not make the District of
Columbia the only appropriate forum for this dispute. See Defs.’
Reply at 5.

                                 9
District of Texas.     See Montellano Decl. ¶ 1;   Montellano Supp.

Decl. ¶ 6.    Plaintiffs’ argument that their counsel is located in

Maryland does not outweigh these considerations.      See, e.g.,

McClamrock v. Eli Lilly & Co., 267 F. Supp. 2d 33, 40-41 (D.D.C.

2003) (“[T]he location of counsel carries little, if any, weight

in an analysis under § 1404(a).” (internal quotation omitted)).

             2.   Public-Interest Factors

     Having concluded that plaintiffs’ choice of forum is

entitled to less deference and that the other private-interest

factors favor transfer to the Northern District of Texas, the

Court now turns to the public-interest factors.     The public-

interest factors include: (1) the transferee’s familiarity with

the governing laws; (2) the relative congestion of the calendars

fo the potential transferee and transferor courts; and (3) the

local interest in deciding local controversies at home.

Devaughn, 403 F. Supp. 2d at 72.

     The first public-interest factor is neutral in the Court’s

analysis.    With regard to the transferee’s familiarity with the

governing laws, the Court notes that this case involves federal

law, with which both this Court and the Northern District of

Texas are equally familiar.    The second factor weighs slightly in

favor of a transfer to the Northern District of Texas.     The

median time for resolving cases from filing to disposition of a

civil case for the 12 month period ending September 30, 2009 was


                                  10
9.0 months in this Court, and 7.0 months in the Northern District

of Texas.   See Defs.’ Mem. at 12 and Ex. 3.

     The final factor for the Court to consider is the local

interest in deciding local controversies at home.   As this Court

has repeatedly held, the local interest in resolving local

disputes at home “applies to controversies involving federal

decisions that impact the local environment, and to controversies

requiring judicial review of an administrative decision.”

Abusadeh, 2007 WL 2111036, at *8 (quoting Sierra Club v. Flowers,

276 F. Supp. 2d 62, 70 (D.D.C. 2003) (emphasis added)).

Plaintiffs argue that this matter is not local to Texas because

“FBI officials in Washington D.C. are involved in the delay,”

Pls.’ Opp’n at 12.   However, as discussed supra, this case

ultimately involves a determination of whether the USCIS Dallas

Field Office should be compelled to expedite its adjudication of

plaintiffs’ applications for naturalization.   As other judges on

this Court have concluded under substantially identical

circumstances, the district in which the relevant USCIS Field

Office is located is “better positioned” to be involved in

“dictating the priorities of a local USCIS office” and “may have

a superior interest in doing so.”    Aftab, 597 F. Supp. 2d at 84

(quoting Abusadeh, 2007 WL 2111036, at *8); see also Mohammadi v.

Scharfen, 609 F. Supp. 2d 14, 19 (D.D.C. 2009) (public interest

favors transfer where plaintiff resides in transferee district,


                                11
has been fingerprinted and interviewed there, and application for

naturalization will be adjudicated there; consequently transferee

district, not District of Columbia, had a “substantial interest

in the resolution of the claims.” (citation omitted)).   The Court

concludes, therefore, that the public-interest factors weigh in

favor of transfer of this action to the Northern District of

Texas.

IV.   CONCLUSION

      In sum, having balanced plaintiffs’ choice of forum in the

District of Columbia against the relevant private- and public-

interest factors, the Court concludes that the balance of private

and public interest counsels in favor of transferring this case

to the judicial district with the greatest stake in the pending

litigation - plaintiffs’ home forum and the site where the

decisions on when to process plaintiffs’ I-485 applications and

whether to approve them will be made - the Northern District of

Texas.    Accordingly, the Court GRANTS defendants’ motion to

transfer venue.    A separate Order accompanies this Memorandum

Opinion.


SIGNED:     Emmet G. Sullivan
            United States District Court Judge
            October 25, 2010




                                 12